DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
- Examiner notes that acronyms such as “MEMS” of claim 1 and “PW” of claim 6 should be defined at their first occurrence.  
- Claim 1 should have a colon (:) following “the medical ultrasound system, comprising”
- Only pronouns, acronyms, and the first word of a claim should be capitalized, thus recitations such as “Transmitting and Receiving Circuit”, “Analog”, “Digital”, “Adder”, “Post Processing Unit”, “Claim”, and “Beam” should not be capitalized in claims 1-14. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The limitation “post processing unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “post processing unit”) is modified by functional language (“for automatic blood flow speed calculation, heart beat monitoring, and B-mode image creation”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (fig. 3 (135)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112(a)
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claim 1 recites “a post processing unit for automatic blood flow speed calculation, heart beat monitoring, and B-Mode image creation” in lines 7-8. Examiner notes that while there is literal support in applicant’s disclosure which states “the final signal is used to calculate the Doppler shift frequency and the heart beats”, there is no disclosure for how the heart beats are calculated or monitoring. For this reason, a person having ordinary skill in the art would not recognize that the applicant had possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the medical ultrasound system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “circular formation elements placement ultrasonic transducer” in line 2. It is unclear what is meant by the limitation. For examination purposes, it has been interpreted to mean any ultrasonic transducer.
Claim 1 recites the limitation "the transducer built-in MEMS motion sensors, accelerometer-sensors and gyro-sensors" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if there are MEMS motion sensors, accelerometer-sensors and gyro-sensors or if the MEMS motion sensors comprise accelerometer-sensors and gyro-sensors. For examination purposes it has been interpreted to mean either. 

Claim 2 recites “center element for ultrasonic signal transmitting and receiving” in line 4. It is unclear if the center element is a part of the circular formation elements or is a different element. For examination purposes, it has been interpreted to mean either.

Claim 3 recites the limitation "the same circle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the beam line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “ultrasonic signals which are received from ultrasonic transducer elements on the same circle are summed together for beam-forming the beam line along the axis which is passing through the center of the circular plane of transducer elements formation and perpendicular 
Claim 3 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the center" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the circular plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “transducer” in line 2. It is unclear if this is the transducer of claim 1 or a different transducer. For examination purposes, it has been interpreted to mean either.
Claim 4 recites the limitation “digital controlled delay” in line 2. It is unclear if this is the same digital controlled delay of claim 1 or a different digital controlled delay. For examination purposes, it has been interpreted to mean either. 

Claim 5 recites the limitation “the digital controlled delay” in line 2. It is unclear if this is the digital controlled delay of claim 1 or the digital controlled delay of claim 4. For examination purposes, it has been interpreted to mean either. 
Claim 5 recites the limitation “adder” in line 2. It is unclear if this is the same adder of claim 1 or a different adder. For examination purposes, it has been interpreted to mean either. 


Claim 6 recites the limitation “the distribution of magnitude” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the blood” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the blood vessel” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the direction and location” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the locations” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the center” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the center of largest distribution area of non-zero magnitude” in lines 2-3. It is unclear if this is the same center or a different center of the blood vessel.

Claim 10 recites the limitation “said the two locations” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the direction” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “said the blood vessel angle” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the physical blood flow speed” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the currently measured magnitude” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the location information of beam line” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “by the MEMS based accelerometer-sensors and gyro-sensors” in line 2. It is unclear if these are the accelerometer-sensors and gyro-sensors of claim 1 or different sensors. For examination purposes, it has been interpreted to mean either.

Claim 14 recites the limitation “the different locations” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the moving transducer” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shau et al. (US 20140024944 A1), hereinafter Shau in view of Bartelt et al. (US 5563346 A), hereinafter Bartelt and Torp et al. (US 20140187950 A1), hereinafter Torp and further in view of Stolka et al. (US 20120253200 A1), hereinafter Stolka.
Regarding claim 1,
Shau teaches a medical ultrasound system (at least fig. 1 (100) and corresponding disclosure), comprising:
An ultrasonic transducer (at least fig. 2 (218) and corresponding disclosure) for ultrasonic signal transmitting and receiving.
The transducer built-in motion sensors, Gyro or Accelerometer sensors (Abstract which discloses a sensor may be mounted on or in the transducer (218) and the sensor may be a gyroscope or an accelerometer)
Transmitting and Receiving Circuit (at least fig. 2 (202 and 204) and corresponding disclosure), analog to digital converters (at least fig. 2 (208) and corresponding disclosure. [0032] which discloses the processing unit 208 may convert analog signal to digital data), Digital controlled delay ([0031] which discloses a memory is used to implement the phase delay in the digital domain), adder ([0031] which discloses an adder in the analog domain 

Shau further teaches wherein the ultrasonic transducer comprises elements for ultrasonic signal transmitting and receiving ([0024] which discloses transducer elements to generate ultrasound signals the echo signals return to the transducer elements). It is unclear if the placement of the elements are in a circular formation.
	Bartelt, in a similar field of endeavor involving ultrasonic imaging, teaches ultrasonic transducer elements in a circular formation (at least fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shau to include circular formation elements as taught by Bartelt in order to form an ultrasonic beam accordingly. Such a modification amounts to merely a simple substitution of one known element array pattern for another rendering the claim obvious (MPEP 2143).


While Shau teaches the sensor may be an accelerometer sensor or a gyro-sensor, Shau fails to explicitly teach accelerometer sensors and gyro sensors.
Torp, in a similar field of endeavor involving ultrasonic imaging, teaches an ultrasonic transducer (at least fig. 4 (106) and corresponding disclosure) with built-in motion sensors including accelerometer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shau to include both accelerometer sensors and gyro sensors as taught by Torp in order to enhance the position and orientation determination of the transducer.
It is unclear if the motion sensors are MEMS motion sensors.
Stolka, in a similar field of endeavor involving position/orientation tracking of ultrasound probes, Stolka teaches gyro-sensors and accelerometer-sensors wherein the gyro-sensors and accelerometer sensors are MEMS sensors ([0062] which discloses the gyro system can be an MEMS system and the sensor system can further include linear accelerometers for example MEMS accelerometers) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the sensors of Shau, as currently modified, to include MEMS motion sensors as taught by Stolka in order to ensure a compact transducer. Such a modification amounts to merely a simple substitution of one known motion sensor for another rendering the claim obvious (MPEP 2143).

Regarding claim 2,
Shau teaches the elements of claim 1 as previously stated. Bartelt further teaches circular formation elements (at least fig. 2 (A2-A16) and corresponding disclosure) and a center element (at least fig. 2 (A1) and corresponding disclosure) for ultrasonic transmitting and receiving.

Regarding claim 3,
Shau, as modified, teaches the elements of claim 1 as previously stated. Bartelt further teaches wherein ultrasonic signals which are received from ultrasonic transducer elements on the same circle 

Regarding claim 4,
Shau, as modified, teaches the elements of claim 3 as previously stated. Shau further teaches wherein each channel from transducer is independently delayed by Digital controlled delay ([0031] which discloses the signal from each channel is digitized, followed by a memory to implement the phase delay). Examiner notes in the modified system each channel would corresponding the signal line (i.e. each summed elements circle signal) of each concentric circle)

Regarding claim 5,
Shau, as modified, teaches the elements of claim 4 as previously stated. Shau further teaches wherein each delayed element circle signal from the digital controlled delay is summed by adder ([0031] which discloses adder to sum all delayed channel data) for beam-forming the beam line ([0030] which discloses this is a beamforming technique). 

Regarding claim 6,
Shau, as modified, teaches the elements of claim 5 as previously stated. Shau further teaches wherein said the summed signal after the adder is processed by the Post Processing unit (processing 

Regarding claim 7,
Shau, as modified, teaches the elements of claim 6 as previously stated. Shau further teaches wherein said only the blood in the blood vessel has non-zero magnitude of Doppler Shift frequency (Examiner notes that only the blood in the blood vessel would necessarily have a non-zero magnitude of Doppler shift frequency)

Regarding claim 8,
Shau, as modified, teaches the elements of claim 7 as previously stated. Torp further teaches wherein the motion sensors, accelerometer-sensors and gyro-sensors provide the direction and location of the beam line to a processing unit ([0033] which discloses data from the accelerometer may be used to generate a position (i.e. location) of the probe and gyro sensor is used to determine the angular position (i.e. direction) of the probe. Examiner notes the position and orientation of the probe would provide the direction and location of the beam line accordingly).
Examiner further notes in the modified system the motion sensors are MEMS based.

Regarding claim 13,
Shau, as modified, teaches the elements of claim 1 as previously stated. Torp further teaches wherein location information of a probe is provided by the accelerometer-sensors and gyro-sensors . 

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shau, Torp, and Bartelt  as applied to claim 8 above, and further in view of Abend et al. (US 20050124885 A1), hereinafter Abend.
Regarding claim 9,
Shau, as modified, teaches the elements of claim 8 as previously stated. It appears the center of the blood vessel is necessary to determine the flow direction (at least fig. 3B), however, there is no explicit disclosure that the post processing unit (processing device) finds the locations of the center of the blood vessel by finding the center of largest distribution area of non-zero magnitude of Doppler shift frequency on the beam line.
Nonetheless,
Abend, in a similar field of endeavor involving ultrasound for blood flow monitoring, teaches a post processing unit (at least fig. 15 (78) and corresponding disclosure) which finds the locations of the center of the blood vessel (at least fig. 3 (14) and corresponding disclosure) by finding the center of largest distribution area of non-zero magnitude of Doppler shift frequency (Abstract which discloses finding a density as a function of Doppler shift frequency  and using the mode (i.e. maximum) of the density for each dimension to define a centerline. Examiner notes the maximum density would correspond to the largest distribution area of non-zero magnitude of Doppler shift frequency in its broadest reasonable interpretation) on a beam line (at least fig. 3 (32) and corresponding disclosure).


Regarding claim 10,
Shau, as modified, teaches the elements of claim 9 as previously stated. Abend further teaches wherein said the two locations of the center of the blood vessel are connected by straight line (at least fig. 3 (14) to form the direction of the blood vessel ([0009] which discloses connecting two centers using a vector v to indicate the approximate direction of flow and centerline). 

Regarding claim 11,
Shau, as modified, teaches the elements of claim 10 as previously stated. Shau further teaches wherein a blood vessel angle (at least fig. 3B (Θ2) and corresponding disclosure) is determine by the direction of blood vessel (at least fig. 3B (flow direction) and corresponding disclosure) and the present direction of the beam line (See annotated fig. 3B below) (Abstract which discloses a Doppler angle (interpreted as blood vessel angle) between a direction of ultrasound signals (i.e. direction of beamline) and an axis of flow (i.e. direction of blood vessel) is estimated (i.e. determined))

    PNG
    media_image1.png
    493
    359
    media_image1.png
    Greyscale

Annotated fig. 3B


Regarding claim 12,
Shau, as modified, teaches the elements of claim 11 as previously stated. Shau further teaches wherein said Post Processing Unit (processing device) automatically calculates the physical blood flow speed determined by the blood vessel angle and the currently measured magnitude of Doppler shift frequency ([0042] which discloses the processing device estimates the blood flow velocity based on the Doppler shit and the Doppler angle (i.e. blood vessel angle) and the equation for velocity includes the Doppler shift (fd) and Doppler angle (Θ))


Regarding claim 14,
Shau, as modified, teaches the elements of claim 13 as previously stated. Shau, further teaches wherein said post processing unit (processing device) creates B-mode image ([0056] which discloses processing unit generates B-mode images of the scanned organ or tissue) by splicing the different locations of the beam line of the transducer based on the location information ([0056]-[0059] which discloses during scan conversion processed B-mode vector data is interpolated (spliced) and converted to display a B-mode image. Examiner notes the vector data would necessarily be based on the location information as the transducer is moved). 
It is unclear if the interpolated image is of the beamline of the moving transducer.
Nonetheless, 
Abend, in a similar field of endeavor involving ultrasound for blood flow monitoring, teaches generating a composite image by aligning the different locations of the beamline of a moving transducer based on location information (Claim 24 which discloses aligning a firs centerline with a second centerline to form a composite image of the first and second fields of view (i.e. of a moving transducer). Examiner notes the first and second fields of view would necessarily be based on location information of the beam line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shau, as currently modified to include splicing images of a moving transducer as taught by Abend, in order to visualize different locations of the vessel accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                   

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793